Citation Nr: 0212977	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-21 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a right 
leg injury.

2. Entitlement to service connection for an acquired 
psychiatric disorder.

3. Entitlement to service connection for cardiovascular 
disease, to include hypertension.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from March 1951 to August 
1954.

This appeal arises from a September 1998 rating action that 
denied service connection for residuals of a right leg 
injury; an acquired psychiatric disorder, to include 
depression; and cardiovascular disease, to include 
hypertension.  A Notice of Disagreement was filed in October 
1998.  A Statement of the Case (SOC) was issued in November 
1999, and a Substantive Appeal was received subsequently that 
month.  

In March 2000, the matters on appeal were remanded to the RO 
so that the veteran could offer testimony during a hearing 
before a Member of the Board of Veterans Appeals (Board) at 
the RO, as requested.  The veteran failed to report for the 
hearing scheduled for a date in May 2001, and the record does 
not reflect any subsequent request that the hearing be 
rescheduled.  Hence, the veteran's request for a Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) 
(2001).

In June 2001, these matters were again remanded to the RO for 
further development of the evidence and for due process 
development.  After completion of the requested development, 
the RO issued a Supplemental SOC (SSOC), reflecting the 
continued denial, in July 2002.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2. Peripheral vascular disease of the right leg with 
suspected secondary knee arthritis was not shown present 
in service or for many years thereafter.

3. There is no competent medical evidence of a nexus between 
the veteran's current right leg peripheral vascular 
disease with suspected secondary knee arthritis and his 
military service, and the sole medical opinion addressing 
the existence of such a relationship weighs against the 
claim.

4. An acquired psychiatric disorder was not shown in service 
or for many  thereafter.

5. There is no competent medical evidence of a nexus between 
the veteran's current cognitive disorder and his military 
service, and the sole medical opinion addressing the 
existence of such a relationship weighs against the claim.

6. Cardiovascular disease, to include hypertension, was not 
shown present in service or for many years thereafter.

7. The veteran, without good cause, failed to report for a VA 
cardiovascular examination scheduled in June 2002 in 
connection with his original claim for service connection 
for such disorder.

8. There is no competent medical evidence of a nexus between 
the veteran's current cardiovascular disease, to include 
hypertension, and his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a 
right leg injury have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2. The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


3. The criteria for service connection for cardiovascular 
disease, to include hypertension, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate each of the claims for service connection has been 
accomplished.

In the November 1999 SOC and the July 2002 SSOC, the veteran 
was furnished the pertinent laws and regulations governing 
these claims and the reasons for the denials.  Thus, the 
Board finds that he has been given sufficient notice of the 
information and evidence needed to substantiate the claims, 
and, as evidenced by the various letters soliciting 
information and/or evidence (see, e.g., the RO letters of 
October 1997 and March 2002), has been afforded ample 
opportunities to submit such information and evidence.  In 
the March 2002 letter, the RO not only informed the veteran 
of the notice and duty to assist provisions of the VCAA, but 
also what the evidence had to show to establish entitlement 
to service connection; what information and evidence the VA 
still needed from him; what he could do to help with his 
claims; when and where he should send the information or 
evidence; and where he could call if he had questions or 
needed assistance with his claims.  In addition, the March 
2002 RO letter informed him that the VA would assist him in 
obtaining evidence such as private medical records necessary 
to support his claims, if he identified the providers and 
signed a medical release so that the VA could request such 
records from them.  The March 2002 RO letter, as well as the 
June 2001 Board remand, informed the veteran of the 
provisions of 38 C.F.R. § 3.655 and the consequences of, 
without good cause, failing to report for a VA examination 
scheduled in conjunction with his claims.  In light of the 
above, and in view of the fact that there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the Board also finds that the statutory and 
regulatory requirement that the VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA is not at issue 
in this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  Thus, the Board finds that the VA's 
duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran failed to report for the Travel 
Board hearing that he requested and that had been scheduled 
for him in May 2001, and the record does not reflect any 
subsequent request that the hearing be rescheduled; hence, 
the veteran's request for hearing is deemed withdrawn, and 
there is no outstanding hearing request.  The veteran has 
submitted post-service private medical records from 
HealthAmerica and                R. Ramanathan, M.D., in 
support of his claims.  The RO, on its own initiative as well 
as pursuant to the June 2001 Board remand, has undertaken 
efforts to assist him by obtaining evidence necessary to 
substantiate his claims, to include obtaining VA outpatient 
records and affording him comprehensive VA examinations in 
January 1999 and June 2002.  At the time of the January 1999 
VA psychiatric examination, the veteran denied a history of 
psychiatric treatment during or after his military service, 
and he informed the June 2002 VA psychiatric examiner that he 
had never sought or received any psychiatric treatment in 
service or subsequently for depression or any other 
psychiatric condition.  In his November 1999 Substantive 
Appeal, the veteran argued that records of his in-service 
hospitalization at the U.S. Naval Hospital, Portsmouth, 
Virginia had not been obtained; however, appellate review of 
the service medical records discloses that they do in fact 
contain such hospital records.  The veteran also has argued 
that records of altercations he had at the Marine brig in 
Portsmouth had not been obtained; again, however, appellate 
review discloses that the record does in fact contain 
comprehensive service administrative and personnel records 
pertaining to military offenses with which the veteran was 
charged.  The veteran did not respond to the RO's March 2002 
letter soliciting additional medical evidence in support of 
his claims.  Under these circumstances, the Board finds that 
there is no indication that there is any existing evidence 
that is necessary for a fair adjudication of any of the 
claims on appeal has not been obtained.  

The Board also points out that the veteran failed, without 
good cause, to report for a VA cardiovascular examination 
scheduled in June 2002, pursuant to the June 2001 Board 
remand, for the purpose of obtaining evidence about the 
etiology of any current cardiovascular disease, to include 
hypertension; such evidence could have potentially been 
favorable to the veteran.  However, where, as here, the 
veteran fails to report for examination in connection with a 
claim for service connection without good cause , the claim 
shall be decided on the basis of the evidence of record.  See 
38 C.F.R. § 3.655(a), (b) (2001).

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claims for service connection 
on the merits, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when the condition noted during service is not, in 
fact, shown to be chronic.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and a chronic disability, to include arthritis or 
cardiovascular disease (including hypertension), becomes 
manifest to a compensable degree with a prescribed period 
from date of termination of such service (10 percent, and one 
year, for arthritis or cardiovascular disease), such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A.  Service Connection for Residuals of a Right Leg Injury

The veteran contends that he currently suffers from residuals 
of a right leg injury sustained in service when a military 
guard struck him with a club behind the right knee.

Initially, the Board notes that the record does not establish 
the occurrence of the right leg injury as the veteran 
contends.  The service medical, administrative, and personnel 
records are completely negative for findings or diagnoses of 
any such right leg injury.  A pre-service work-related sprain 
of an unspecified knee was noted in a report of medical 
history at the time of entrance into service in March 1951, 
but the examiner found no residual disability from this on 
examination.  The blisters on both knees treated in June 1952 
by merely cleansing the wounds, after which the veteran was 
returned to duty, do not constitute evidence of the alleged 
injury to the back of the right leg area, and in any event 
there was no evidence of residual disability from this, as 
the lower extremities were normal on separation examination 
of August 1954.   

However, even assuming, arguendo, that such an injury 
occurred, the medical evidence in this case simply does not 
establish a relationship between any in-service right leg 
injury and any current right leg disability--peripheral 
vascular disease, first clinically found by Dr. Ramanathan in 
1992, some 37 years after separation from service, and the 
secondary right knee arthritis first suspected on VA 
orthopedic examination of June 2002, over 47 years following 
separation from service.  

As indicated above, there is no question that the record 
reflects a notation of a  pre-service work-related sprain of 
an unspecified knee at the time of entrance into service, and 
treatment for bilateral knee blisters in service.  However, 
no chronic vascular disease affecting the right leg was shown 
in service or for many years thereafter, and no right knee 
arthritis was diagnosed either in service (see 38 C.F.R. 
§ 3.303(b)) or within the first post-service year (see 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309).  Moreover, 
the medical evidence does not otherwise establish the 
presence of any right leg disability for many years after the 
veteran's service.  Post-service, the first medical 
indication of any right leg problems was the October 1976 VA 
hospital report that showed that the veteran underwent 
ligation and stripping of varicose veins of the right leg; 
however, the veteran was not diagnosed as having vascular 
disease of the right leg or right knee arthritis at that 
time.  Furthermore, the evidence does not reflect actual 
clinical findings of right leg claudication until Dr. 
Ramanathan so found in April 1992, and peripheral vascular 
disease affecting the blood vessels of the legs was not 
diagnosed until October 1992.  Significantly, Dr. Ramanathan 
did not attribute the lower extremity vascular disease to 
military service or any incident thereof.  

Moreover, in the only medical opinion of record to directly 
address the medical relationship between the veteran's 
military service and his right leg peripheral vascular 
disease with suspected secondary right knee arthritis, a June 
2002 VA orthopedic examiner rendered opinions for the record 
that do not support the veteran's claim.  After reviewing the 
claims file, he commented that there were no records therein 
to support the veteran's claim of a right knee injury with a 
club in service, as the service medical records contained no 
notation of any such injury or treatment therefor.  After 
examination, the doctor suspected that the veteran had fairly 
severe arthritis of both knees, but he felt that this was 
secondary to his primary problem of peripheral vascular 
disease, which he opined was not caused by an injury to an 
area as described by the veteran.  The examiner further noted 
that there was no evidence in the claims file or the service 
medical records that such claimed injury occurred or was 
treated in service.  He opined that there was no connection 
between the veteran's claimed injury and the subsequent 
development of cardiovascular and/or peripheral vascular 
disease, noting also that there was no indication that the 
injury which the veteran claimed occurred in service was 
responsible for the current pain, weakness, or fatigue 
described in his legs.  Thus, the examiner concluded that 
there was no indication that the veteran's current right leg 
complaints were in any way related to his military service.     

Hence, the only medical nexus evidence of record militates 
against the veteran's claim, and the veteran has neither 
presented nor alluded to the existence of any contrary 
medical evidence (i.e., medical evidence that, in fact, 
supports his assertions that his current right leg vascular 
disease with arthritis of the knee are related to his claimed 
in-service injury).  


B.  Service Connection for an Acquired Psychiatric Disorder

The veteran contends that he currently suffers from an 
acquired psychiatric disorder, depression, which he developed 
as a result of incidents of his military service.

Initially, the Board notes that the record does not establish 
the presence of any acquired psychiatric disorder in service.  
The service medical, administrative, and personnel records 
are completely negative for findings or diagnoses of 
depression or any other psychiatric disorder.  The veteran 
was psychiatrically normal on separation examination of 
August 1954.   

There also is no medical evidence of a nexus between any 
incident of the veteran's military service and the present 
psychiatric disability, a mild cognitive disorder, first 
diagnosed on VA psychiatric examination of June 2002, over 47 
years following separation from service.  

The post-service record consisting of October 1976 VA 
hospital records and 1992 private treatment records by Dr. 
Ramanathan at HealthAmerica are negative for findings or 
diagnoses of any psychiatric disorder.  The first instance of 
the veteran's complaints of mental and emotional distress 
associated with events of his military service were recorded 
on VA psychiatric examination of January 1999, over 44 years 
following separation from service.  At that time, the veteran 
denied a history of psychiatric treatment during or after his 
military service.  However, after current mental status 
examination, the examiner made no Axis I psychiatric 
diagnosis, commenting that, although the veteran described 
upsetting events in service and periodic distress about these 
events, with regard to the clinical findings he did not 
currently endorse symptom complaints which were either of the 
severity or nature consistent with a mental disorder.  The 
veteran did present with some sub-clinical features of both 
dysthymic disorder (without the required duration of 
symptoms) and post-traumatic stress disorder (intrusive 
recollections of distressing events with emotional 
reactivity, but without the presence of other clinical 
criteria.  It was also noted that the veteran never engaged 
in combat with the enemy during his military service.)  While 
the veteran had been eligible for VA treatment since 1976, 
the examiner commented that he had not apparently sought 
treatment for any mental or emotional distress.  
Significantly, the examiner did not attribute the veteran's 
psychiatric symptoms to military service or any incident 
thereof.  

In the only medical opinion of record to directly address the 
medical relationship between the veteran's military service 
and his cognitive disorder, the June 2002 VA psychiatric 
examiner rendered opinions for the record that do not support 
the veteran's claim.  The doctor reviewed the claims file and 
all medical records contained therein, including the 
veteran's military and psychiatric history, and the January 
1999 VA psychiatric examination report wherein no Axis I 
psychiatric diagnosis was found, and no available records 
supported the veteran's claim of a service-related 
psychiatric condition.  The examiner noted that the service 
medical records did not contain any indication of any 
treatment for any psychiatric symptoms; that there were no 
medical records in the claims file that indicated that the 
veteran ever received any psychiatric treatment for 
depression or any other psychiatric condition subsequent to 
service discharge; and the veteran stated that he never 
sought or received any psychiatric treatment in service or 
subsequently for depression or any other psychiatric 
condition.

The examiner's review of VA medical records indicated that 
the veteran had a cerebrovascular accident in January 2002 
and that he was prescribed antidepressant medication 
subsequent to the stroke; he noted that this was the first 
time that the veteran had ever been prescribed any 
psychotropic medication, and that the symptoms were 
considered secondary to the cerebrovascular accident.  After 
current mental status examination, the Axis I diagnosis was 
mild cognitive disorder secondary to cerebrovascular 
accident, and unrelated to the veteran's military service.  
The examiner opined that the veteran did not meet the 
diagnostic criteria for depression or any other acquired 
psychiatric disorder; that there was no evidence to support 
his contention that he experienced depression in service or 
subsequently as a function of his military service; that he 
never sought treatment for depression while in service or 
subsequently; and that therefore there was no likelihood that 
the veteran had any diagnosed psychiatric disability that was 
the result of disease or injury incurred in or aggravated by 
his military service.  He concluded that the veteran was 
beginning to show some mild signs of cognitive decline 
secondary to his cerebrovascular accident, which was not 
related to his military service.

Hence, the only medical nexus evidence of record militates 
against the veteran's claim, and the veteran has neither 
presented nor alluded to the existence of any contrary 
medical evidence (i.e., medical evidence that, in fact, 
supports his assertions that his current cognitive disorder 
is related to events of his military service).  

C.  Service Connection for Cardiovascular Disease, to include 
Hypertension

The veteran contends that he currently suffers from 
cardiovascular disease, to include hypertension, which he 
developed as a result of incidents of his military service.

Initially, the Board notes that the record does not establish 
the onset of any cardiovascular disease, including 
hypertension, in service.  The service medical, 
administrative, and personnel records are completely negative 
for findings or diagnoses of any such disorder.  The heart 
and vascular system were normal on separation examination of 
August 1954.   

There also is no medical evidence of a nexus between any 
cardiovascular disease, variously diagnosed as arterial 
insufficiency, hypertension, an anteroseptal myocardial 
infarction, probable coronary artery disease, and 
cerebrovascular disease, status post stroke, all of which 
were first objectively demonstrated in VA medical records of 
January 1999 and April 2002, over 44 years following 
separation from service, and any incident of the veteran's 
active military service.  

The post-service record consisting of October 1976 VA 
hospital records and 1992 private treatment records by Dr. 
Ramanathan at HealthAmerica are negative for diagnoses of any 
cardiovascular disease.  Although the 1992 records show the 
veteran's various complaints of pain around the ribs, and 
chest pain which was relieved by nitroglycerin, an April 1992 
echocardiogram and stress test were negative, and no 
cardiovascular disease was diagnosed.  The first objective 
demonstration of cardiovascular disease was recorded on VA 
examination of January 1999, over 44 years following 
separation from service.  At that time, the veteran gave a 
history of hypertension in 1981, and current blood pressure 
readings of 170/96, 170/94, and 168/94 were recorded.  The 
diagnoses included arterial insufficiency, poorly controlled 
hypertension, and electrocardiographic findings including 
left anterior fascicular block and anteroseptal myocardial 
infarction (on or before December 1998).  The assessments 
following VA outpatient examination in April 2002 included 
probable coronary artery disease; cerebrovascular disease, 
status post stroke; and well-controlled hypertension.  
However, on neither VA examination of 1999 or 2002 was the 
veteran's cardiovascular disease attributed to his military 
service or any incident thereof.  

There is no medical opinion of record to directly address the 
medical relationship between the veteran's military service 
and his cardiovascular disease.  By remand of June 2001, the 
Board ordered a VA examination of the veteran to obtain 
medical opinions addressing the presence of hypertension and, 
if present, the relationship, if any, between any such 
disability and the veteran's military service; the Board also 
notified the veteran that failure to report for such 
scheduled examination, without good cause, could result in 
the denial of his claim pursuant to the provisions of 
38 C.F.R. § 3.655.  By letter of March 2002, the RO also 
notified the veteran that, if, without good cause, he did not 
report for a scheduled examination, the RO would not 
reschedule the examination and would adjudicate his claim on 
the basis of all other evidence of record.  In this case, the 
record shows that, without good cause, the veteran failed to 
report for a VA cardiovascular examination scheduled in June 
2002.  As a result, the VA's attempt to obtain evidence about 
the etiology of any current cardiovascular disease and the 
nexus, if any, between such current disease and any incidents 
of the veteran's military service has been frustrated by his 
failure to cooperate.  Thus, pursuant to 38 C.F.R. 
§ 3.655(a), (b), the VA must adjudicate this original 
compensation claim based on the evidence of record.  However, 
as the veteran has neither presented nor alluded to the 
existence of any medical evidence that in fact supports his 
assertion that his current cardiovascular disease is related 
t active military service, there is no medical evidence that 
supports the veteran's claims.  

D.  Conclusion

For the all the foregoing reasons, each of the veteran's 
claims for service connection must be denied.

In reaching conclusion, the Board has considered the 
veteran's assertions as to a relationship between a current 
leg disability, an acquired psychiatric disorder, and a 
current cardiovascular disability.  However, as a layman 
without the appropriate medical training or expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as the etiology of each of his claimed 
disabilities.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  For the same reasons, his own 
reported history reflected in medical reports of record, 
without comment from any medical professional, does not 
constitute a competent medical opinion of the required nexus.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While the 
Board does not doubt the sincerity of the veteran's beliefs, 
the Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There 
simply is no such medical evidence supporting any of the 
veteran's claims for service connection.  

The Board also has considered, with respect to each claim on 
appeal, the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for residuals of a right leg injury is 
denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for cardiovascular disease, to include 
hypertension, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

